Order, Supreme Court, Bronx County (Laura G. Douglas, J.), entered February 17, 2011, which, inter alia, denied defendant Costigan’s motion to consolidate two personal injury actions with a legal malpractice action, unanimously affirmed, without costs.
Although the personal injury actions and the legal malpractice action involve “a common question of law or fact” (CPLR 602 [a]), consolidation could engender jury confusion and prejudice the defendants in the malpractice action (see Addison v New York Presbyt. Hosp./Columbia Univ. Med. Ctr., 52 AD3d 269 [1st Dept 2008]; Brown v Brooklyn Union Gas Co., 137 AD2d 479 [2d Dept 1988]). Concur — Tom, J.E, Andrias, Saxe, Acosta and Freedman, JJ.